*539ORDER
PER CURIAM:
Original proceeding. Petitioner, an inmate of the Montana State Prison, appearing pro se, seeks á writ of habeas corpus. "While petitioner has previously filed other original petitions with this Court, see Petition of Larry P. High Pine, 143 Mont. 453, 391 P.2d 690; Petition of Larry P. High Pine, 153 Mont. 464, 457 P.2d 912, and Petition of Larry P. High Pine, 156 Mont. 300, 478 P.2d 859, they do not cover all of the contentions now raised in this latest petition and it is not possible for this' Court to make any determination of the allegations thereof.
It appears that the most satisfactory way to handle this petition is to refer the same to .the district court, where the record is, so that court from its records can make a determination of the various issues raised by petitioner.
It is therefore ordered that the petition be forwarded to the Clerk of, the District Court at Forsyth, Montana, to be by him referred to the District Judge for his attention.